 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   YANCY ROBERT ANDREWS,                            No. 2:21-cv-0331 CKD P
12                      Plaintiff,
13          v.                                        ORDER AND
14   KATHLEEN ALLISON, et al.,                        FINDINGS AND RECOMMENDATIONS
15                      Defendants.
16

17          On April 20, 2021, plaintiff was given thirty days within which to file an amended

18   complaint and completed application to proceed in forma pauperis. Plaintiff was warned that

19   failure to comply with the April 20, 2021 order would result in a recommendation that this action

20   be dismissed. Plaintiff has not responded to the court’s order.

21          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

22   court judge to this case; and

23          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

24   Local Rule 110; Fed. R. Civ. P. 41(b).

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

27   being served with these findings and recommendations, plaintiff may file written objections with

28   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and
                                                      1
 1   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 2   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 3   1991).

 4   Dated: June 3, 2021
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     andr0331.fta
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
